         Case 1:19-mc-00144-APM Document 5-1 Filed 08/26/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 COX COMMUNICATIONS, INC., et al.,

                         Movants,                   Case No. 1:19-mc-00144-APM

                   v.                               Underlying Litigation:
                                                    Sony Music Entertainment, et. al. v. Cox
 THE RECORDING INDUSTRY ASSOCIA-                    Communications, Inc., et al., Case No. 18-cv-
 TION OF AMERICA,                                   00950-LO-JFA (E.D. Va.)

                         Respondent.


           DECLARATION OF DIANA HUGHES LEIDEN IN SUPPORT OF
         COX’S MOTION TO COMPEL THE RIAA’S COMPLIANCE WITH ITS
                         SUBPOENA DUCES TECUM



I, Diana Hughes Leiden, hereby declare:

        1.      I am a partner with the firm of Winston & Strawn LLP, attorneys of record for Cox

Communications, Inc. and CoxCom, LLC (collectively, “Cox”) in this matter and in Sony Music

Entm’t, et al. v. Cox Commc’ns, Inc., et al., Case No. 1:18-cv-00950-LO-JFA (E.D. Va.) (the “Sony

litigation”). I have personal knowledge of all facts stated in this declaration, and if called upon as

a witness, I could and would competently testify thereto.

        2.      A true and correct copy of the Sony plaintiffs’ Amended Complaint, ECF No. 136,

is attached hereto as Exhibit A. It does not include Exhibits A and B to the Complaint (which are

lengthy lists of the works in suit).

        3.      The Sony plaintiffs have represented in the Sony litigation that they authorized the

Recording Industry of Association of America (the “RIAA”) to contract with MarkMonitor, Inc.

on their behalf.

        4.      On January 7, 2019, Cox subpoenaed the RIAA for documents. A true and correct
                                                 -1-
        Case 1:19-mc-00144-APM Document 5-1 Filed 08/26/19 Page 2 of 4



copy of the subpoena is attached hereto as Exhibit B.

       5.      On January 22, 2019, after accepting service on behalf of the RIAA, the Sony plain-

tiffs’ counsel served its written objections and responses on behalf of the RIAA. A true and correct

copy is attached hereto as Exhibit C.

       6.      On January 25, 2019, the court in the Sony litigation ordered the Sony plaintiffs to

produce certain documents. A true and correct copy of excerpts of the hearing transcript is attached

hereto as Exhibit D.

       7.      In response to the RIAA’s objections and responses to Cox’s subpoena, on Febru-

ary 12, 2019, Cox sent the RIAA’s counsel a letter outlining the relevance of its requests. A true

and correct copy is attached hereto as Exhibit E.

       8.      On February 22, 2019, the Sony Plaintiffs’ counsel, on behalf of the RIAA, re-

sponded to Cox’s letter agreeing to produce certain documents including the Copyright Alert Sys-

tem (“CAS”) Memorandum of Understanding (“MOU”) and Implementation Agreements. A true

and correct copy of the February 22, 2019 letter is attached hereto as Exhibit F.

       9.      I met and conferred with the RIAA’s counsel on February 22, 2019 regarding the

issues raised in my February 12, 2019 letter. The RIAA stood on its objections with respect to

Cox’s requests relating to the Copyright Alert System (including Request Nos. 19 and 20).

       10.     A true and correct copy of the CAS MOU, produced as Bates No. Plain-

tiffs_00286200, is attached hereto as Exhibit G.

       11.     A true and correct copy of the AT&T Implementation Agreement, produced as

Bates No. Plaintiffs_00286282, is attached hereto as Exhibit H.

       12.      A true and correct copy of the Comcast Implementation Agreement, produced as

                                                -2-
        Case 1:19-mc-00144-APM Document 5-1 Filed 08/26/19 Page 3 of 4



Bates No. Plaintiffs_00286311, is attached hereto as Exhibit I.

       13.      A true and correct copy of the Time Warner Implementation Agreement, produced

as Bates No. Plaintiffs_00286374, is attached hereto as Exhibit J.

       14.      A true and correct copy of the Verizon Implementation Agreement, produced as

Bates No. Plaintiffs_00286403, is attached hereto as Exhibit K.

       15.      A true and correct copy of the CSC Holdings Implementation Agreement, produced

as Bates No. Plaintiffs_00286344, is attached hereto as Exhibit L.

       16.      On April 26, 2019, the RIAA served a privilege log on Cox, which I reviewed. The

privilege log does not reflect any reports from ISPs that are the subject of Cox’s motion to compel.

       17.      On May 31, 2019, Cox served its third set of document requests on the Sony plain-

tiffs. A true and correct copy of these requests is attached hereto as Exhibit M.

       18.      On July 1, 2019, the Sony plaintiffs objected and responded to Cox’s third set of

document requests. A true and correct copy of these objections and responses is attached hereto

as Exhibit N.

       19.      I conferred with counsel for the RIAA again on June 26, 2019. While we were able

to resolve other production issues without Court intervention, to date the RIAA has not produced

any documents responsive to Request Nos. 19 and 20 from Cox’s subpoena to the RIAA.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this 20th day of August 2019 in Los Angeles, California.



                                                                     /s/ Diana Hughes Leiden
                                                                     Diana Hughes Leiden
                                                                     DHLeiden@winston.com

                                                -3-
Case 1:19-mc-00144-APM Document 5-1 Filed 08/26/19 Page 4 of 4



                                             WINSTON & STRAWN LLP
                                             333 S. Grand Ave., 38th Fl.
                                             Los Angeles, CA 90071-1543
                                             Telephone: (213) 615-1700
                                             Facsimile: (213) 615-1750
                                             dhleiden@winston.com




                             -4-
